Citation Nr: 0635365	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant perfected a timely substantive appeal 
as to the April 2003 rating decision that denied service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from September 1, 1941 to January 7, 1943 
and with the Regular Philippine Army from July 11, 1945 to 
February 6, 1946.  The veteran was also a former prisoner of 
war from May 11, 1942 to January 7, 1943.  The veteran died 
in July 1989 and the appellant is the veteran's surviving 
spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied entitlement to 
service connection for the cause of the veteran's death.  
Notice of the April 2003 rating decision was provided to the 
appellant on April 11, 2003.

The appellant's Notice of Disagreement with that decision was 
received at the RO in July 2003.  The RO issued a Statement 
of the Case (SOC) in January 2004.  The appellant's 
substantive appeal (VA Form 9) was received at the RO on 
April 21, 2004.  That VA Form 9 did not contain the requisite 
two witness signatures, given that the appellant's signature 
was in the form of a thumb print.  An amended VA Form 9 was 
received in May 2004.  

After the RO determined that the April 2004 VA Form 9 was not 
timely, the appellant submitted a Notice of Disagreement as 
to the timeliness issue.  In October 2004, the RO issued an 
SOC addressing the timeliness of the appellant's April 2004 
VA Form 9, and the appellant perfected her appeal as to the 
issue of timeliness with the submission of a VA Form 9, 
received at the RO in January 2005.  Thus, the Board has 
proper jurisdiction to adjudicate the issue of whether the 
appellant's April and May 2004 VA Form 9s constitutes a 
timely substantive appeal as to the issue of service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim of service connection 
for the cause of the veteran's death in an April 1, 2003, 
rating decision; the RO mailed the appellant notification of 
the denial on April 11, 2003.

2.  The appellant filed a Notice of Disagreement, and the RO 
mailed an SOC to the appellant on January 20, 2004.

3.  The appellant's initial substantive appeal (VA Form 9 - 
which was deemed invalid because the veteran's thumb print, 
in lieu of signature, was not accompanied by the requisite 
two witness signatures) was received on April 21, 2004, over 
60 days after issuance of the SOC and over one year from the 
April 11, 2003 notice of the April 1, 2003 rating decision 
which denied service connection for the cause of the 
veteran's death; an amended, valid, VA Form 9 was received at 
the RO on May 28, 2004.


CONCLUSION OF LAW

The appellant did not perfect a timely appeal as to the April 
2003 rating decision that denied service connection for the 
cause of the veteran's death. 38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  At issue in this case is the timeliness of 
the appellant's substantive appeal pertaining to an April 
2003 rating decision denying a claim for service connection 
for the cause of the veteran's death.  The facts as to the 
date of receipt of the substantive appeal are not in dispute.  
Thus the Board finds that this case meets the criteria of 
VAOPGCPREC 5-2004, namely, that the undisputed facts render 
the claimant ineligible for the claimed benefit.  The date of 
receipt of the substantive appeal is undisputed, and no 
amount of additional assistance will alter that date.  The 
issue under consideration, the timeliness of the substantive 
appeal, is a question of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Turning to the merits of the case, an appeal consists of a 
timely filed notice of disagreement in writing and, after the 
issuance of an SOC, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200 (2006).  A substantive appeal consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202 (2006).  
As a general rule, a substantive appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination, rating decision in 
this case, being appealed, whichever period ends later, to 
perfect an appeal of any issue adjudicated by the RO.  See 38 
U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 
(2006).  If an appeal is not perfected within the time 
specified by the regulation, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108 (West 2002).

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause; however, a request for 
such an extension must be made in writing and must be made 
prior to expiration of the time limit for filing the 
substantive appeal.  See 38 C.F.R. § 20.303 (2006).  Except 
in cases where the submission of additional evidence requires 
the issuance of a Supplemental Statement of the Case pursuant 
to 38 C.F.R. § 19.31, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  See 38 C.F.R. § 20.304 (2006).  And, the 
date of submission of any written document is determined to 
be the postmark date or, in the absence of a postmark, five 
days prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305 (2006).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2006).

The appellant filed a claim of service connection for the 
cause of the veteran's death in January 2003.  On April 1, 
2003, the RO issued a rating decision denying the appellant's 
claim of service connection for the cause of the veteran's 
death.  The appellant was notified of this decision in an 
April 11, 2003, letter.  The appellant's notice of 
disagreement was received in July 2003, and an SOC was issued 
on January 17, 2004.  The January 20, 2004 notice letter 
accompanying the statement of the case indicates that a copy 
of a VA Form 9, Appeal to the Board of Veterans' Appeals, was 
enclosed with the letter.  The notice letter also stated that 
the appellant must file her appeal within 60 days from the 
date of the letter or within the remainder of the one-year 
period from the date of the letter notifying her of the 
action that she had appealed.  The letter specifically listed 
the deadline for receipt of the substantive appeal as April 
11, 2004.  In bold type, the letter stated that if VA did not 
hear from the appellant within that period, her case would be 
closed.

On April 21, 2004, as indicated by date stamp, the RO 
received a VA Form 9 from the appellant, which included a 
thumb print of the appellant in lieu of an actual signature.  
An amended VA Form 9 was subsequently received on May 28, 
2004, which included the requisite two witness signatures 
necessary to accompany a thumb print in lieu of a signature 
of the appellant.  Nevertheless, even if the Board accepts 
the initial receipt date of April 21, 2004 as the substantive 
appeal receipt date, that date of April 21, 2004 is more than 
sixty days after issuance of the January 20, 2004 SOC.  
Additionally, the April 21, 2004 date is more than one year 
after notice of the April 11, 2003 notice of the April 1, 
2003 rating decision.  Therefore, by law, the Board finds 
that the appeal was not timely filed.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).

In a June 2004 letter, the RO notified the appellant that her 
substantive appeal was not timely filed, and that she had the 
right to appeal that decision.  The appellant responded by 
letter received at the RO in July 2004, which was accepted by 
the RO as a Notice of Disagreement as to the issue of the 
timeliness of her substantive appeal with regard to the issue 
of service connection for the cause of the veteran's death.  
The RO subsequently issued an SOC and the appellant perfected 
her appeal as to the timeliness issue.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the appellant's submission of her April 
21, 2004 VA Form 9 is deemed to be timely within the 
parameters of the statutes and regulations absent any 
consideration of good cause because the appellant did not 
request an extension of time to file her substantive appeal 
following the issuance of the SOC and before she submitted 
her VA Form 9.  The appellant's arguments with respect to 
good cause cannot be considered because the Court held in Roy 
v. Brown, 5 Vet. App. 554, 556 (1993), that the specific 
provisions governing the substantive appeal found in 38 
C.F.R. § 20.303 take precedent over the general provisions 
regarding timeliness of filings found at 38 C.F.R. § 
3.109(b).

For reasons discussed above, the Board finds that the 
appellant did not file a timely substantive appeal as to the 
April 2003 rating decision, and therefore the appeal as to 
the timeliness of her substantive appeal regarding the issue 
of service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 C.F.R. § 20.302.

As a final matter, the Board notes that the appellant appears 
to be raising an argument couched in equity, in that she 
contends that it is unfair to deny her claim based on an 
untimely substantive appeal because she did not understand 
the laws regarding filing in the timely manner.  The Board is 
certainly sympathetic to such an argument; however, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  




ORDER

A timely appeal was not filed as to the April 2003 rating 
decision, and the appeal as to that issue is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


